Citation Nr: 0203350	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  97-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on the basis of claimed exposure to ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The record of the veteran's service from November 1945 to 
August 1948 shows he received the Army of Occupation Medal-
Japan.  He had additional active military service from 
September 1950 to November 1951.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The Board remanded 
this case in April 1998 and January 2000.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000), has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999 and 
November 9, 2000.  The Board in January 2000 denied a claim 
of entitlement to dependency and indemnity compensation (DIC) 
under the provision of 38 U.S.C.A. § 1151 as not well 
grounded and the appellant did not appeal the decision.  

While VA is not required to seek out such claims, the current 
policy provides that when the Board discovers a claim which 
meets the section 7 criteria during the course of review, and 
the claim is not currently on appeal, the claim should be 
referred to the RO.  The claimant is advised that she may 
also request readjudication of the claim for DIC brought 
under section 1151.  


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1 (hereafter M21-1), 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant, the veteran's widow, has asserted in essence 
that the cause of his death was the result of his exposure to 
ionizing radiation during his military service in Japan after 
World War II.  However, at the hearing she referred to a 
letter from the veteran's brother who recalled the veteran 
mentioned being exposed to "some kind" of radiation while 
stationed in Japan (T1).  She stated that he was 
"contaminated in some form or another" (T3).

The cause of his death in December 1958 was certified as due 
to cerebral hemorrhage with chronic myelogenous leukemia 
(CML) a contributing cause of death.  An autopsy was obtained 
and the report confirmed the relationship of the cerebral 
hemorrhage and CML.  CML is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2) and it was manifested within the 
prescribed time period as set forth in section 3.311(b)(5). 

The Board and the RO directed development of this claim 
to the referenced exposure during the occupation of Japan 
after World War II.  The record of separation shows the 
veteran began service in Japan in April 1946 and the 
appellant's contentions were directed to that basis of 
exposure.  Information obtained from the Defense Threat 
Reduction Agency (DTRA) found there was no potential for 
exposure from the Hiroshima or Nagasaki nuclear devices.  

Thus on the basis of that information, there would be no 
obligation to proceed with further development of the 
claim.  See for example Wandel v. West, 11 Vet. App. 200, 
205 (1998); Rucker v.Brown, 10 Vet. App. 67, 75 (1997).

However, the Board's review of the record revealed that the 
veteran stated to a VA clinician in October 1958 that he 
believed the radiation from a course of X-ray therapy while 
in service to "cure an acne condition" contributed to cause 
the fatal disease process.  Service medical records are on 
file although they may be incomplete in light of the 
contentions regarding X-ray therapy during military service.  
There is a conflicting statement in the interim summary from 
this VA hospitalization (July-October 1958) that he had 
"massive doses of x-rays" around the face and neck area in 
1944 for treatment of acne.  This does not rule out treatment 
during service, but clarification of information on a 
material issue would be necessary to fulfill the duty to 
assist.  Reports of earlier VA hospital admissions do not 
refer to treatment for acne.

Section 3.311(a)(1) of title 38, Code of Federal Regulations 
states that (1) in all cases in which it is established that 
a radiogenic disease first became manifest after service and 
after any applicable presumptive period, and (2) it is 
contended that the disease resulted from exposure to ionizing 
radiation in service, an estimate will be made as to the size 
and nature of the radiation dose or doses.  The veteran's CML 
is a radiogenic disease under section 3.311(b)(2) that he 
contended was the result of therapeutic ionizing radiation 
(X-ray) administered during military service.

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants and the members of the 
occupation forces of Hiroshima and Nagasaki prior to July 
1946 is to be obtained from the Defense Nuclear Agency (DNA, 
now known as the DTRA) which the RO completed.  In all other 
claims, a dose estimate is to be made by the VA Under 
Secretary for Health, after all available information 
concerning exposure is obtained by the RO (emphasis added).  

The RO must undertake development that if productive could be 
of help to the Under Secretary for Health in the preparation 
of a dose estimate for the veteran.  The RO is responsible 
for completing the development provided under 38 C.F.R. 
§ 3.311(a)(2)(iii) as the veteran's claimed exposure was not 
solely based upon atmospheric test participation or the 
occupation of Hiroshima or Nagasaki prior to July 1946. 

The development actions must comply with the holding in Earle 
v. Brown, 6 Vet. App. 558 (1994).  The RO has the 
responsibility to obtain information that could assist in the 
preparation of a dose estimate for the veteran.  Thereafter, 
all information which could relate to the amount of any 
radiation exposure the veteran may have received should be 
submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development as obligated 
under the regulation should be completed.  The circumstances 
of the veteran's claimed exposure are such that complete 
exposure information might not be found solely in a DD Form 
1141.  

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.  It must also be noted that the 
Board is bound by the regulations.  38 C.F.R. § 19.5.  

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  


This would include any information contained in treatment 
records or other records that might contain radiation dose 
information as discussed M21-1, Part III, para. 5.12 
DEVELOPMENT OF IONIZING RADIATION EXPOSURE.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal that has a direct 
effect upon the matter on appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  The RO did advise the appellant of the new law 
in correspondence dated in April 2001 and August 2001.  

However, the RO has not yet considered whether any additional 
notification or development action is required a result of 
the comprehensive regulations that VA issued to implement the 
new law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).    

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(c)(1) noting radiation case evaluation 
under section 3.311 is one of the actions that must be 
accomplished at the VARO level on account of current law that 
requires special internal VA review.

Accordingly, in light of the foregoing, this case is REMANDED 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available service medical 
records or preservice records for X-ray 
treatment of acne, and post service 
treatment records or sources identified 
by the appellant, and the records, 
information and the veteran's statements 
concerning his therapeutic exposure, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  


If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  

In the review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that CML was caused by inservice 
exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  



4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA and if they are not, the RO 
should implement corrective procedures.  

In light of the hearing testimony (T 2), 
the RO should have the appellant clarify 
if she is seeking to establish 
entitlement for CML on a direct or 
presumptive basis other than on the basis 
of exposure to ionizing radiation.  If 
so, the intertwined issue should be 
adjudicated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, in 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
provided.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
purpose of this remand is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

